Exhibit 10.25(iv)

 

[g284631kri001.jpg]

 

Michael L. Meyer

 

EXECUTIVE VICE PRESIDENT

 

HUMAN RESOURCES

 

 

[g284631kri002.jpg] 651 293 2344

370 WABASHA STREET NORTH

 

[g284631kri003.jpg] 651 225 3111

ST. PAUL, MN 55102-1390

 

 

mike.meyer@ecolab.com

 

July 16, 2012

 

Mr. Stephen Taylor

c/o Nalco Gulf LTD

PO Box 17063

Jebel Ali

United Arab Emirates

 

Dear Mr. Taylor:

 

On January 1, 2011, you entered into a Change of Control and Severance Agreement
with Nalco Company. Pursuant to Section 2 of that Agreement, the Company is
providing this notice that the Change of Control and Severance Agreement will
terminate on July 31, 2013. A copy of the original agreement is attached for
your reference.

 

Effective August 1, 2013, you will be eligible for severance and change of
control benefits in accordance with the Ecolab Change of Control and Severance
Plans. A copy of the Plan document as well as a Question and Answers document is
also attached for your reference.

 

If you any questions regarding this change feel free to contact me directly.

 

Sincerely,

 

 

/s/ Mike Meyer

 

Mike Meyer

 

Executive Vice President, Human Resources

 

 

Attachments

 

--------------------------------------------------------------------------------